State of Vermont
                             Superior Court - Environmental Division

======================================================================
                   ENTRY REGARDING MOTION
======================================================================

In re Circus Smirkus Camp CU Permit                                          Docket No. 107-8-13 Vtec
  (Appeal from Greensboro DRB conditional use determination)

Title: Motion to Remand (Filing No. 1)
Filed: September 16, 2013
Filed By: Interested Persons John and Jill O'Brien
Response in Opposition filed on 10/03/13 by Applicant Circus Smirkus
Response in Opposition filed on 10/04/13 by Town of Greensboro, Vermont


___ Granted                       X Denied                        ___ Other

        This matter is an appeal and cross-appeal from the July 17, 2013 decision of the Town of
Greensboro, Vermont Development Review Board (“DRB”) granting site plan and conditional
use approval to Circus Barn, Inc., d/b/a Circus Smirkus for the construction of a so called
commercial enterprise at 409 and 421 Breezy Avenue in Greensboro. The initial status
conference in this matter has yet to be conducted. However, Jill and John O’Brien filed a motion
to remand on September 16, 2013.1 We address that motion here and, as a consequence of our
ruling, have directed the Court Manager to reschedule the initial conference for this appeal.
        As grounds for their motion to remand, the O’Briens allege that they are abutters to the
land upon which Circus Smirkus seeks to develop the commercial enterprise. The O’Briens also
allege that they never received notice of the proceedings before the DRB. Lastly, the O’Briens
state that they would like the matter to be remanded to the DRB so that they can testify about
road conditions, traffic, noise, and staff housing issues.
       Circus Smirkus opposes the O’Briens’ motion for remand, asserting that notice of the
DRB proceedings was sent to the O’Briens. Furthermore, Circus Smirkus argues that as part of
our de novo review of this appeal, the O’Briens would have the opportunity to file a motion to
intervene and participate in this appeal.
      The Town of Greensboro also opposes the O’Briens’ motion. In support of its position,
the Town provided an affidavit of the Town Zoning Administrator (“ZA”), Kristen Leahy,
wherein Ms. Leahy affirms that she sent notification of the DRB proceedings to the O’Briens at


1 Attorney Paul S. Gillies, counsel for several appellants, filed a motion to withdraw due to a conflict of
interest and a motion to continue the initial conference to allow the appellants to retain new counsel. We
have postponed addressing the motion to withdraw, to allow an opportunity for alternate counsel to be
identified. The initial conference, originally scheduled for September 30, 2013, has now been rescheduled
for November 18, 2013.
In re Circus Smirkus Camp CU Permit, No. 107-8-13 Vtec (E.O. on Mot. to Remand) (Oct. 17, 2013)           Pg. 2 of 2.


the most recent address the O’Briens provided to the Town, for purposes of the Town Grand
List.
       Development review actions before the DRB require notice pursuant to 24 V.S.A.
§ 4464(a)(1) for conditional use review and § 4464(a)(2) for site plan review. Based upon the
uncontroverted affidavit of the ZA, we find that the Town complied with the notice
requirements of 24 V.S.A. § 4464(a) in that notice was mailed to the O’Briens. Specifically, the
ZA sent written notice to the O’Briens at the last address they provided to the Town, an action
which we consider a reasonable effort to give notice in compliance with 24 V.S.A. § 4464(a)(5).
Thus, we conclude that the O’Briens received adequate notice. As such, we DENY the O’Briens’
motion for remand.
        This matter shall proceed to the initial pre-hearing conference scheduled for November
18, 2013, per the attached Notice of Hearing.




___________________________________________                                            October 17, 2013
       Thomas S. Durkin, Judge                                                              Date
======================================================================
Date copies sent to: ____________                           Clerk's Initials _______
Copies sent to:
  Copies sent to:
  Attorney Paul S. Gillies for Appellant Sarah Dillon
  Attorney Paul S. Gillies for Appellant Sheila Dillon
  Attorney Paul S. Gillies for Appellant Laurence I. Hewes III
  Attorney Paul S. Gillies for Appellant Mary Hewes
  Attorney Paul S. Gillies for Appellant Laurence I. Hewes IV
  Attorney Paul S. Gillies for Appellant Patrick D. Hewes
  Attorney Paul S. Gillies for Appellant Mary C. D. Hewes
  Attorney Paul S. Gillies for Appellant Thomas M. Woodward, Jr.
  Attorney Paul S. Gillies for Appellant Barbara Woodward
  Attorney Paul S. Gillies for Appellant Lucile Brink
  Attorney Paul S. Gillies for Appellant C. Diane Irish
  Attorney Gerald R. Tarrant for Cross Appellant Sarah Williams
  Attorney Gerald R. Tarrant for Cross Appellant Rachel Williams
  Attorney Gerald R. Tarrant for Cross Appellant Susan Williams
  Attorney Brian P. Monaghan for Interested Person Town of Greensboro
  Attorney Mark G. Hall for Appellee Circus Barn Inc., d/b/a Circus Smirkus
  Interested Person John O'Brien
  Interested Person Jill O'Brien
  For Informational Purposes Only Joseph Gresser